Case 1:19-cv-12320-DJC Document 35-7 Filed 07/17/20 Page 1 of 6




                                      EXHIBIT G




                                                          A3093\306083941.v1
12/31/2019               Case 1:19-cv-12320-DJC Document
                                                 Case Details - 35-7   FiledTrial
                                                                Massachusetts 07/17/20
                                                                                  Court 4 Page 2 of 6
Skip to main content
 1681CV02117 Deutsche Bank National Trust Company, As Trustee for
 Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage Pass-
 Through Certificates Series 2007-HE1 vs. Harrington, Wendy


   Case Type
   Real Property
   Case Status
   Open
   File Date
   07/25/2016
   DCM Track:
   F - Fast Track
   Initiating Action:
   Other Real Property Action
   Status Date:
   07/25/2016
   Case Judge:

   Next Event:




   All Information     Party   Subsequent Action/Subject   Event     Tickler   Docket   Disposition


      Party Information
      Deutsche Bank National Trust Company, As
      - Plaintiff
      Alias                                                        Party Attorney
                                                                   Attorney
                                                                   Hogberg, Esq., Eric Benjamin
                                                                   Bar Code
                                                                   684242
                                                                   Address
                                                                   Office of the Chief Medical Examiner, Commonwealth
                                                                   720 Albany St
                                                                   Boston, MA 02118
                                                                   Phone Number
                                                                   (617)267-6767
                                                                                                                         More Party Information

      Harrington, Wendy
      - Defendant
      Alias                                                        Party Attorney
                                                                   Attorney
                                                                   Pro Se
                                                                   Bar Code
                                                                   PROPER
                                                                   Address
                                                                   Phone Number

                                                                                                                         More Party Information




      Subsequent Action/Subject
     SA/Subject #       Status Date    Pleading Party       Responding Party                               Judgments    Description    Status
     1                  02/07/2017     Harrington, Wendy    Deutsche Bank National Trust Company, As       0            Counterclaim   Open




      Events

https://www.masscourts.org/eservices/search.page.3?x=-Ez3rtuzJ6Ob7ugWtM-o9TCJkAsW9**9HpS236ZwDjEl2*yUJHERoP0TDm9tRa5-pcXqoVxE5…                   1/5
12/31/2019              Case 1:19-cv-12320-DJC Document
                                                Case Details - 35-7   FiledTrial
                                                               Massachusetts 07/17/20
                                                                                 Court 4 Page 3 of 6
     Date                     Session             Location        Type                               Event Judge          Result
     02/02/2017 02:00 PM      Civil L2 Rm 710                     Hearing for Judgment on Pleading                        Held as Scheduled
     05/11/2017 02:00 PM      Civil L2 Rm 710     Courtroom 740   Rule 12 Hearing                    Inge, Hon. Garry V   Canceled




      Ticklers
     Tickler                                         Start Date          Due Date            Days Due           Completed Date
     Service                                         07/25/2016          10/24/2016          91
     Answer                                          07/25/2016          11/22/2016          120
     Rule 12/19/20 Served By                         07/25/2016          12/22/2016          150                03/31/2017
     Rule 12/19/20 Filed By                          07/25/2016          01/23/2017          182                03/31/2017
     Rule 12/19/20 Heard By                          07/25/2016          02/23/2017          213                03/31/2017
     Rule 15 Served By                               07/25/2016          11/22/2016          120                03/31/2017
     Rule 15 Filed By                                07/25/2016          12/22/2016          150                03/31/2017
     Rule 15 Heard By                                07/25/2016          01/23/2017          182                03/31/2017
     Discovery                                       07/25/2016          05/22/2017          301                03/31/2017
     Rule 56 Served By                               07/25/2016          06/20/2017          330                03/29/2017
     Rule 56 Filed By                                07/25/2016          07/20/2017          360                03/29/2017
     Final Pre-Trial Conference                      07/25/2016          11/17/2017          480                03/29/2017
     Judgment                                        07/25/2016          07/25/2018          730                03/31/2017




      Docket Information
     Docket       Docket Text                                                                                                           File
     Date                                                                                                                               Ref
                                                                                                                                        Nbr.
     07/25/2016 Attorney appearance
                On this date Andrew Carl Feldman, Esq. added as Special Appearance for Plaintiff Deutsche Bank National Trust
                Company, As
     07/25/2016 Case assigned to:
                DCM Track F - Fast Track was added on 07/25/2016
     07/25/2016 Original civil complaint filed.                                                                                         1
     07/25/2016 Civil action cover sheet filed.                                                                                         2
     08/22/2016 Service Returned for                                                                                                    3
                Defendant Harrington, Wendy: Service made at last and usual; on 8/15/16.
     09/19/2016 Wendy Harrington's request for Default 55(a)                                                                            4

                  Applies To: Harrington, Wendy (Defendant)
     09/19/2016 Entered as to:
                Defendant Harrington, Wendy: Defaulted by 55(a) request;
     09/19/2016 Document:
                A Default order Mass. R. Civ. P. 55(a) was generated and sent to:
                Attorney: Andrew Carl Feldman, Esq.
                Defendant: Wendy Harrington
     09/26/2016 Defendant Wendy Harrington's Motion to                                                                                  5
                set aside default
     10/06/2016 Endorsement on Motion to set aside default (#5.0): ALLOWED
     10/06/2016 Attorney appearance
                On this date Pro Se added for Defendant Wendy Harrington
     10/06/2016 General correspondence regarding received from Pro Se Defendant Wendy Harrington to file answer to the correct          6
                docket no.
     10/06/2016 Received from                                                                                                           7
                Defendant Harrington, Wendy: Answer to original complaint; (answer was filed on 6/6/16)
https://www.masscourts.org/eservices/search.page.3?x=-Ez3rtuzJ6Ob7ugWtM-o9TCJkAsW9**9HpS236ZwDjEl2*yUJHERoP0TDm9tRa5-pcXqoVxE5…                2/5
12/31/2019            Case 1:19-cv-12320-DJC Document
                                              Case Details - 35-7   FiledTrial
                                                             Massachusetts 07/17/20
                                                                               Court 4 Page 4 of 6
     Docket       Docket Text                                                                                                             File
     Date                                                                                                                                 Ref
                                                                                                                                          Nbr.
     10/06/2016 Received from                                                                                                             8
                Defendant Harrington, Wendy: Answer to original complaint;
     11/21/2016 Defendant Wendy Harrington's Motion to                                                                                    9
                Extend deadline for Service of Motion under MRCP 12, 19 and 20 and Motion for leave of Court to file Counterclaim
     12/16/2016 Endorsement on Motion to Extend deadline for service of motions under MRCP 12, 19 and 20 and Motion For Leave of
                court to file counterclaim (#9.0): ALLOWED
                Motion to extend deadline for service of motions is Allowed.(Dated: 12/13/16) notice sent 12/16/16
     12/19/2016 Plaintiff Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust 2007-       10
                HEI, Mortgage Pass-Through Certificates Series 2007-HE1's Motion for
                Judgment On The Pleadings Pursuant To Mass.R.Civ.P. (c).
     12/19/2016 Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust 2007-HEI,             10.1
                Mortgage Pass-Through Certificates Series 2007-HE1's Memorandum in support of
                Plaintiff Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust 2007-
                HEI, Mortgage Pass-Through Certificates Series 2007-HE1's Motion for Judgment On The Pleadings Pursuant To
                Mass.R.Civ.P. (c).
     12/19/2016 Affidavit of compliance with Superior Court Rule 9A                                                                       10.2

                  Applies To: Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust
                  2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1 (Plaintiff)
     12/19/2016 Opposition to Plaintiff Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables         10.3
                LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1's Motion for Judgment On The Pleadings
                Pursuant To Mass.R.Civ.P. (c). filed by

                  Applies To: Harrington, Wendy (Defendant)
     12/19/2016 Opposition to Plaintiff Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables         10.4
                LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1's To Extend Filing Deadlines For RULES
                12, 19 and 20 Motions And Motion For Leave Of Court To File Counterclaim filed by

                  Applies To: Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust
                  2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1 (Plaintiff)
     12/21/2016 The following form was generated:

                  Notice to Appear
                  Sent On: 12/21/2016 09:25:24
     01/09/2017 Attorney appearance
                On this date Andrew Carl Feldman, Esq. dismissed/withdrawn as Special Appearance for Plaintiff Deutsche Bank
                National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage Pass-
                Through Certificates Series 2007-HE1
     01/09/2017 Attorney appearance
                On this date Eric Benjamin Hogberg, Esq. added for Plaintiff Deutsche Bank National Trust Company, As Trustee for
                Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1
     01/23/2017 Opposition to Plaintiff's Motion for Judgment on the Pleadings filed by                                                   11
     02/02/2017 Event Result:
                The following event: Hearing for Judgment on Pleading scheduled for 02/02/2017 02:00 PM has been resulted as
                follows:
                Result: Held as Scheduled
     02/07/2017 Counterclaim filed.                                                                                                       12
                Filed in court
     02/27/2017 Plaintiff's Notice of intent to file motion to dismiss defendant's counterclaims                                          13

                  Applies To: Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust
                  2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1 (Plaintiff)
     03/16/2017 Plaintiff Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust 2007-       14
                HEI, Mortgage Pass-Through Certificates Series 2007-HE1's Motion to
                Dismiss Defendant's Counterclaim
     03/16/2017 Affidavit of compliance with Superior Court Rule 9A                                                                       14.1

                  Applies To: Hogberg, Esq., Eric Benjamin (Attorney) on behalf of Deutsche Bank National Trust Company, As Trustee for
                  Securitized Asset Backed Receivables LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1
                  (Plaintiff)
     03/16/2017 Opposition to Motion to Dismiss filed by Wendy Harrington                                                                 14.2




https://www.masscourts.org/eservices/search.page.3?x=-Ez3rtuzJ6Ob7ugWtM-o9TCJkAsW9**9HpS236ZwDjEl2*yUJHERoP0TDm9tRa5-pcXqoVxE5…                  3/5
12/31/2019            Case 1:19-cv-12320-DJC Document
                                              Case Details - 35-7   FiledTrial
                                                             Massachusetts 07/17/20
                                                                               Court 4 Page 5 of 6
     Docket       Docket Text                                                                                                                        File
     Date                                                                                                                                            Ref
                                                                                                                                                     Nbr.
     03/21/2017 The following form was generated:

                  Notice to Appear
                  Sent On: 03/21/2017 10:06:36
     03/28/2017 Defendant Wendy Harrington's Motion for                                                                                              15
                Stay of Discovery
     03/28/2017 Opposition to Defendant Wendy Harrington's Motion for Stay of Discovery and Motion to compel Deft's Discovery                        15.1
                Responses filed by

                  Applies To: Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed Receivables LLC Trust
                  2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1 (Plaintiff)
     03/31/2017 MEMORANDUM & ORDER:                                                                                                                  16

                  MEMORANDUM OF DECISION AND ORDER ON THE PLAINTIFF'S MOTION FOR JUDGMENT ON THE PLEADINGS
                  ORDER:
                  [For the foregoing reasons] The Trust's Motion for Judgment on the Pleadings is ALLOWED. Declaratory relief shall
                  enter in favor of the plaintiff to (1) rescind the foreclosure sale by public auction, (2) rescind the foreclosure by entry, (3)
                  nullify the foreclosure deed, certificate of entry, and quitclaim deed to Harrington, and (4) revive the Trust's mortgage to
                  its senior lien position subject to the terms of the Modification Agreement.
                  Dated 3/29/17
     03/31/2017 JUDGMENT on the Pleadings entered:                                                                                                   17

                  After hearing and consideration thereof; Plaintiff's Motion for Judgment on the Pleadings.

                  It is ORDERED and ADJUDGED:
                  ORDER:
                  [For the foregoing reasons] The Trust's Motion for Judgment on the Pleadings is ALLOWED. Declaratory relief shall
                  enter in favor of the plaintiff to (1) rescind the foreclosure sale by public auction, (2) rescind the foreclosure by entry, (3)
                  nullify the foreclosure deed, certificate of entry, and quitclaim deed to Harrington, and (4) revive the Trust's mortgage to
                  its senior lien position subject to the terms of the Modification Agreement.
     04/28/2017 Defendant's Notice of intent to file motion to vacate judgment                                                                       18

                  Applies To: Harrington, Wendy (Defendant)
     11/01/2017 Defendant Wendy Harrington's Motion to                                                                                               19
                request a hearing to determine indigency.

                  Filed in Court and after review motion to approve affidavit of indigency is allowed - affidavit is approved. (For purpose of
                  obtaining recording of court hearing).
                  Dated November 1, 2017

                  Judge: Inge, Hon. Garry V
     11/01/2017 Affidavit of Indigency and request for waiver substitution of state payment of fees and costs filed without Supplemental             20
                affidavit
                (IMPOUNDED)

                  Judge: Inge, Hon. Garry V
                  Applies To: Harrington, Wendy (Defendant)
     06/14/2018 Defendant Wendy Harrington's motion to vacate judgment                                                                               21
     06/14/2018 Certificate of Compliance Superior Court Rule 9A                                                                                     21.1
     06/14/2018 Opposition to #21 motion. filed by Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed                     21.2
                Receivables LLC Trust 2007-HEI, Mortgage Pass-Through Certificates Series 2007-HE1
     07/31/2018 Endorsement on Motion to Vacate Judgment (#21.0): DENIED
                After review, Motion is DENIED. Dated: July 30, 2018

                  Judge: Kazanjian, Hon. Helene
     08/24/2018 Defendant Wendy Harrington's Motion for                                                                                              22
                Reconsideration and Motion to Recuse
     08/31/2018 Endorsement on Motion for Reconsideration (#22.0): DENIED
                Dated: August 31, 2018

                  Judge: Kazanjian, Hon. Helene
     06/28/2019 Notice of docket entry received from Appeals Court                                                                                   23
                NOTICE OF DOCKET ENTRY: You are hereby notified that on June 25, 2019, the following was entered on the docket
                of the above referenced case: JUDGMENT: as on file. (Budd, J.)



https://www.masscourts.org/eservices/search.page.3?x=-Ez3rtuzJ6Ob7ugWtM-o9TCJkAsW9**9HpS236ZwDjEl2*yUJHERoP0TDm9tRa5-pcXqoVxE5…                             4/5
12/31/2019             Case 1:19-cv-12320-DJC Document
                                               Case Details - 35-7   FiledTrial
                                                              Massachusetts 07/17/20
                                                                                Court 4 Page 6 of 6
     Docket        Docket Text                                                                                                          File
     Date                                                                                                                               Ref
                                                                                                                                        Nbr.
     08/21/2019 Notice of Appeal: In accordance with MRAP 14                                                                            24

                   Applies To: Harrington, Wendy (Defendant)
     09/12/2019 Notice of assembly of record sent to Counsel                                                                            25
     09/12/2019 Notice to Clerk of the Appeals Court of Assembly of Record                                                              26
     09/12/2019 Appeal: Statement of the Case on Appeal (Cover Sheet).                                                                  27
     10/21/2019 Court received NOTICE OF FAILURE TO ENTER APPEAL TIMELY PURSUANT TO MASS. R. APP. P. 10(a)(l): related 28
                to appeal
                On September 12, 2019, the Middlesex County Superior Court - Woburn transmitted a notice of assembly to the Appeals
                Court in the above-referenced case, pursuant to Mass. R. Ap. P. 9(e). The Appeals court received the notice on
                September 12, 2019. Pursuant to Rule 10(a)(l) of the Massachusetts Rules of Appellate Procedure, each appellant has
                14 days from its receipt of the notice of assembly to enter the appeal in the Appeals Court by paying the required entry
                fee or moving for waiver of the fee on grounds of indigency. As of today's date, October 18, 2019, no appellant has
                entered the appeal pursuant to Mass. R. App. P. 10(a)(l). A copy of this notice is sent this date to the active counsel and
                self-represented litigants identified on the above notice of assembly.




      Case Disposition
     Disposition                                                          Date                             Case Judge
     Disposed by Court Finding                                            03/31/2017




https://www.masscourts.org/eservices/search.page.3?x=-Ez3rtuzJ6Ob7ugWtM-o9TCJkAsW9**9HpS236ZwDjEl2*yUJHERoP0TDm9tRa5-pcXqoVxE5…                5/5
